Per curiam.

M‘Cay and Haywood
A man 'indicted for murder, cannot be bailed upon affidavits taken ex parte by pe-r-so-.s not authorised to take them ; when a coroner’s inquest finds a man guilty of murder, the court can look into the depositions taken before him, and if they shew that ike jury have drawn wrong inferences, the court may bail the person indicted; but the evidence beiore a grand jury is secret, and the court-cannot know what- the witness swore ; — so we cannot allow bail in the present case.